Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-2078

                             UNITED STATES,

                                Appellee,

                                     v.

                            STEVEN A. SWAN,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Paul J. Barbadoro,          U.S. District Judge]


                                  Before

                    Torruella, Lynch and Lipez,
                          Circuit Judges.



     Steven A. Swan on brief pro se.
     Thomas P. Colantuono, United States Attorney, and William E.
Morse, Assistant U.S. Attorney, on brief for appellee.




                              July 6, 2006
            Per Curiam. After carefully considering the briefs and

record on appeal, we affirm the judgment below.

            The   appellant   argues   that    the   government   failed   to

produce sufficient evidence to allow a reasonable jury to conclude

that he acted willfully.        A willful violation is a voluntary,

intentional relinquishment of a known legal duty.          Cheek v. United

States, 498 U.S. 192 (1991).       An error arising from a bona fide

misunderstanding of the Tax Code is not willful, but an error

arising    from   a   constitutional   or     philosophical   objection    is

willful.   Cheek, 498 U.S. at 205-206.        The appellant argues that he

sincerely believed that the Tax Code was unconstitutional. This is

just the sort of argument that Cheek precludes.           United States v.

Bonneau, 970 F.2d 929 (1st Cir. 1992).          In any event, he makes no

showing that a reasonable jury could not have found that he knew

his tax obligations and intentionally renounced them.                United

States v. Campbell, 268 F.3d 1 (1st Cir. 2001).

            The appellant also argues that the court should have

dismissed the charges on the ground of selective prosecution.              He

shows no error.       To prevail on a selective prosecution claim, he

would have to show, inter alia, that he was singled out for

prosecution for impermissible reasons.           United States v. Graham,

146 F.3d 6 (1st Cir. 1998).     Minimally, his criminal investigation




                                   -2-
began before the speech that he alleged triggered his prosecution.

United States v. Serafino, 281 F.3d 327 (1st Cir. 2002).

           Finally,       the   appellant    fails   to    show   that     his   tax

liabilities   violate      the    Sixteenth    Amendment.         The    amendment

eliminated apportionment. Quijano v. United States, 93 F.3d 26 (1st

Cir. 1996).   The appellant points to nothing in its plain language

or other law that supports his position.             Edwards v. Cuba R. Co.,

268 U.S. 628 (1925).

           The     appellant’s     remaining    arguments     are       either   not

properly before us or insufficiently developed.                In the light of

this   decision,    the    appellant’s      remaining     pending   motions      are

denied.

           Affirmed. 1st Cir. R. 27(c).




                                      -3-